a Memorandum. — In the vacation previous to this term, to wit: on the 22d of July, 1744, Judge Layton resigned his office of Associate Judge of the State; and the Hon. David Hazzard, of Sussex county, was on the 10th of December, appointed to succeed him.
Ebenezer Warren, the elder, made his last will and testament in writing, as follows: —
"Item. — I give unto my daughter Betsey Dod, one shilling sterling, and no more of my estate. Item. I give and bequeath unto my daughter Bathsheba Donovan, four dollars, and no more of my estate. Item. I give unto my daughter Sarah Griffith, one shilling, and no more of my estate. I give and bequeath unto my son Benjamin Warren, one dollar and ten cents, and no more of my estate. Item. I give unto my sonEbenezer Warren, all my rale, and remainder of my estate. Item. I give unto my daughter Selah Walls, one dollar and ten cents, and no more of my estate. I leave my wife Levina Warren, and Job Donovan, my whole executors of all my estate." *Page 178 
The question was whether Ebenezer Warren, the younger, took an estate in fee, or only a life estate, under the devise to him by the said will. If but a life estate, judgment to be entered for plaintiff; if otherwise, for the defendant.
Wootten and Layton, for plaintiff, cited, 8 Johns.Rep. 141, Jackson vs. Harris.
Houston, contra, cited, 22 Law Lib. 212-20, (Powel onDevises 212.)
The Court. — The word "estate," as used here, applies to the title as well as the corpus of the land. Ebenezer Warren takes an estate in fee.
                                              Judgment for defendant.